In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated December 30, 1975, which granted his application "solely to the extent of remanding the matter to the Parole Board to provide the essential basis upon which parole was denied and for any additional hearing it may deem advised to conduct.” Judgment affirmed, without costs or disbursements. In our opinion, Special Term properly disposed of the issues before it. Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.